
	

113 HR 5763 IH: To designate the Department of Veterans Affairs clinic in Billings, Montana, as the “Bear Root Department of Veterans Affairs Clinic”.
U.S. House of Representatives
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5763
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2014
			Mr. Daines introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To designate the Department of Veterans Affairs clinic in Billings, Montana, as the Bear Root Department of Veterans Affairs Clinic.
	
	
		1.Designation of Bear Root Department of Veterans Affairs Clinic
			(a)DesignationThe Department of Veterans Affairs clinic located at 1766 Majestic Lane in Billings, Montana, shall
			 after the date of the enactment of this Act be known and designated as the Bear Root Department of Veterans Affairs Clinic.
			(b)ReferencesAny reference in any law, regulation, map, document, record, or other paper of the United States to
			 the clinic referred to in subsection (a) shall be considered to be a
			 reference to the Bear Root Department of Veterans Affairs Clinic.
			
